IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

JEFFREY R. HASTINGS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-5144

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed January 12, 2016.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Jeffrey R. Hastings, pro se, Appellant.

Sarah J. Rumph, General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., WOLF and THOMAS, JJ., CONCUR.